Field, C. J.
There was evidence for the jury that the plaintiff on his own account let the premises to the defendant at $90 a month in advance, and put her in possession as his tenant'; that the defendant paid one month’s rent, and no more; that after another month’s rent became due the plaintiff gave the defendant fourteen days’ notice to quit, in writing, in accordance with Pub. Sts. c. 121, § 12; that the defendant remained in possession, and that after the expiration of said fourteen days the plaintiff brought this action to recover possession under Pub. Sts. c. 175.
If the defendant was a tenant not of the plaintiff but of Dunlap, or if having been a tenant of the plaintiff she had been ousted by Dunlap, having a paramount title, and then had remained in possession as Dunlap’s tenant, the plaintiff could not maintain the action. But if she remained the tenant of the plaintiff and there was evidence of this, then the plaintiff could maintain the action. Coburn v. Palmer, 8 Cush. 124. Cobb v. Arnold, 8 Met. 398. Morse v. Goddard, 13 Met. 177. Towne v. Butterfield, 97 Mass. 105. Hilbourn v. Fogg, 99 Mass. 11. Hawes v. Shaw, 100 Mass. 187. Holbrook v. Young, 108 Mass. 83. Eddy v. Coffin, 149 Mass. 463.
It may be assumed that the written agreement between Dunlap and the plaintiff did not constitute a lease, but only an agreement for a lease for one or five years, at the option of the plaintiff. Kabley v. Worcester Gas Light Co. 102 Mass. 392. McGrath v. Boston, 103 Mass. 369. Shaw v. Farnsworth, 108 Mass. 357. Eastman v. Perkins, 111 Mass. 30.

Exceptions sustained.